Citation Nr: 1206366	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-43 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for the period prior to December 21, 2010, and in excess of 70 percent thereafter, for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from April 1977 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In October 2008, the Veteran submitted the current claim for an increased rating in excess of 50 percent for the service-connected acquired psychiatric disorder.  In the November 2009 rating decision on appeal, the Salt Lake City RO denied an increased rating in excess of 50 percent for the service-connected acquired psychiatric disorder.  The Veteran entered a notice of disagreement with the denial of increased rating.  An August 2011 rating decision reflects that, during the increased rating appeal, the Salt Lake City RO granted a staged 70 percent rating for acquired psychiatric disorder for the rating period beginning December 21, 2010, the date of a VA examination report.

Although the RO granted a higher 70 percent rating for acquired psychiatric disorder for the rating period from December 21, 2010, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has not alleged unemployability due to his service-connected acquired psychiatric disorder, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

FINDINGS OF FACT

1.  For the increased rating period prior to December 21, 2010, the Veteran's acquired psychiatric disorder was characterized by social avoidance, hypervigilance, flashbacks, nightmares, insomnia, impaired concentration, depression, and visual and auditory hallucinations.

2.  For the increased rating period from December 21, 2010, the Veteran's acquired psychiatric disorder has been characterized by social avoidance, hyperarousal, hypervigilance, flashbacks, nightmares, insomnia, impaired concentration, depression, visual and auditory hallucinations, and impairment of short-term memory.

3.  For the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to December 21, 2010, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 
70 percent for an acquired psychiatric disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2011).

2.  For the entire increased rating period, the criteria for an increased disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
DC 9434 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in October 2008 that informed of the requirements needed to establish an increased evaluation for an acquired psychiatric disorder.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  VA provided the Veteran with examinations in November 2008 and December 2010.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Increased Rating for an Acquired Psychiatric Disorder

The Veteran is in receipt of a 50 percent rating for service-connected acquired psychiatric disorder for the increased rating period prior to December 21, 2010, and a 70 percent rating thereafter, under the provisions of 38 C.F.R. § 4.130, DC 9434.

The Veteran contends that he deserves a higher rating for his service-connected acquired psychiatric disorder.  In the December 2009 notice of disagreement (NOD), the Veteran reported being placed on additional medication and that he was under a great amount of stress. 



Increased Rating Period prior to December 21, 2010

After a review of all the evidence, lay and medical, the Board finds that, for the period of increased rating appeal prior to December 21, 2010, the Veteran's service-connected acquired psychiatric disorder has been characterized by social avoidance, hypervigilance, flashbacks, nightmares, insomnia, impaired concentration, depression, and visual and auditory hallucinations, which more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

The Veteran had a VA psychiatric examination in November 2008.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, sleep problems, hypervigilance, disturbances of motivation and mood, and visual and auditory hallucinations.  

During the November 2008 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in short-term or 
long-term memory processes; however, the Veteran's concentration was impaired.  He also evidenced no delusions, but did evidence visual and auditory hallucinations.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood was depressed.  His affect was flat.  He denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.  The November 2008 Axis I diagnosis was PTSD and major depression.  The VA examiner assigned a GAF score of 50.  

In a February 2010 private psychiatric examination for an acquired psychiatric disorder, the Veteran reported paranoia, visual and auditory hallucinations, nightmares, avoidance symptoms, sleep problems, and hypervigilance.



During the February 2010 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  He denied any delusions or chronic depression.  The Veteran also denied any suicidal ideation and denied any panic attacks in the past year.  The February 2010 Axis I diagnosis was PTSD.  The VA examiner assigned a current GAF score of 50 and a range of 50-55 over the past year.  

On review of the evidence, the Board finds that, for the increased rating period prior to December 21, 2010, the Veteran's psychiatric disorder has been characterized by social avoidance, hypervigilance, flashbacks, nightmares, insomnia, impaired concentration, depression, and visual and auditory hallucinations.  The GAF scores have varied between 50 and 55.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under DC 9411 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  

The Board has also weighed and considered the GAF scores during the initial rating period prior to December 21, 2010.  The GAF scores have been consistent between 50 and 55.  The GAF scores of 50 to 55 reflect moderate symptoms or moderate difficulty in social and occupational functioning.  However, as noted above, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 70 percent for Veteran's service-connected acquired psychiatric disorder is warranted for the increased rating period prior to December 21, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Entire Increased Rating Period

The Board finds that, for the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

The Veteran had a VA psychiatric examination in December 2010.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, sleep problems, hypervigilance, hyperarousal, and visual and auditory hallucinations.  

During the December 2010 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in long-term memory processes; however, the Veteran's concentration and short-term memory were impaired.  He also evidenced no delusions, but did evidence visual and auditory hallucinations.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood was depressed.  His affect was restricted.  He denied homicidal or suicidal ideation.  Impulse control and judgment were intact and cognitive abilities were normal.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.  The December 2010 Axis I diagnosis was severe PTSD and mild major depression.  The VA examiner assigned a GAF score of 32.  

On review of all the evidence, the Board finds that, for the increased rating period from December 21, 2010, the symptoms of the Veteran's acquired psychiatric disorder have been characterized by social avoidance, hyperarousal, hypervigilance, flashbacks, nightmares, insomnia, impaired concentration, depression, visual and auditory hallucinations, and impairment of short-term memory.  The GAF score was 32.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under DC 9434 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130. 

The Board has also weighed and considered the GAF scores during the increased rating period from December 21, 2010.  The GAF score was 32.  The GAF score of 32 reflects serious symptoms or serious impairment in social, occupational, or school functioning, which is consistent with the 70 percent disability rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board also finds that, for the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In the November 2008 VA psychiatric examination, the Veteran evidenced no significant impairment in his thought processes or communication ability.  In the February 2010 private psychiatric examination, the Veteran evidenced no significant impairment in his thought processes or communication ability.  In the December 2010 VA psychiatric examination, the Veteran's speech was normal and his thought process was coherent and linear.  His judgment and impulse control were intact.

With regard to persistent delusions and hallucinations, in the November 2008 VA psychiatric examination, the Veteran evidenced no delusions, but did evidence visual and auditory hallucinations.  The Veteran reported that he would sometimes hear sounds and see things that were not really there.  In the December 2010 VA psychiatric examination, the Veteran evidenced visual and auditory hallucinations; however he reported that he knew the hallucinations were not real.  The VA examiner also reported that the hallucinations were transient in nature.  The evidence does not reflect persistent delusions and hallucinations.  The Veteran has not evidenced a persistent danger of hurting himself or others.  

The Veteran has not been disoriented to time or place.  In the November 2008 VA psychiatric examination, the Veteran was alert and oriented in all spheres.  In the February 2010 private psychiatric examination, the Veteran was alert and oriented in all spheres.  In the December 2010 VA psychiatric examination, the Veteran was fully oriented in all spheres.  He was dressed appropriately and well groomed.

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the November 2008 VA psychiatric examination, the VA examiner reported no significant impairment in short-term or long-term memory processes.  In the December 2010 VA psychiatric examination, the Veteran reported problems with short term memory loss; however, the record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that, for the entire increased rating period, the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9434.  Even though the Veteran exhibits some transient visual and auditory hallucinations, the Veteran's acquired psychiatric disorder symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).


For these reasons, the Board finds that the evidence supports a grant of an increased disability rating of 70 percent for an acquired psychiatric disorder for the period prior to December 21, 2010, and the weight of the evidence is against a finding of an increased disability rating in excess of 70 percent for an acquired psychiatric disorder for any period.  To the extent any higher level of compensation than 
70 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for an acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested social avoidance, hyperarousal, hypervigilance, flashbacks, nightmares, insomnia, impaired concentration, depression, visual and auditory hallucinations, and impairment of short-term memory.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 

acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for an acquired psychiatric disorder of 70 percent, but no higher, for the period prior to December 21, 2010, is granted; and an increased disability rating in excess of 70 percent for any period is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


